Filed 11/18/15 P. v. Cruz CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F069831
         Plaintiff and Respondent,
                                                                         (Tulare Super. Ct. No. PCF284151)
                   v.

RONALD THOMAS CRUZ,                                                                      OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Kathryn T.
Montejano, Judge.
         Jill M. Klein, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Levy, Acting P.J., Poochigian, J. and Detjen, J.
                                    INTRODUCTION
       Appellant/defendant Ronald Thomas Cruz pleaded guilty to felony evasion of an
officer while operating a motor vehicle. He was sentenced to the indicated term of 16
months. On appeal, his appellate counsel has filed a brief that summarizes the facts with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende (1979) 25 Cal. 3d 436 (Wende).) We affirm.
                                          FACTS1
       “[O]n June 7, 2013, at approximately 2:03 p.m., an officer [with the Porterville
Police Department] attempted to conduct a traffic stop on the defendant’s vehicle for
reckless driving; however, he failed to yield and a pursuit ensued. The defendant failed
to stop at posted stop signs, failed to stop at red traffic lights, and was weaving in and out
of traffic. The defendant continued to drive at a high rate of speed and continued to
disregard the safety for other drivers on the road. The officer received orders to terminate
the pursuit due to the defendant’s reckless driving.
       “A short time later, officers located the defendant’s vehicle abandoned in the
parking lot of North Stonegate Cove. Officers searched the area to find the defendant;
however, they were met with negative results. Officers searched the vehicle and located
several forms of identification for the defendant. On June 11, 2013, a complaint was
filed by the District Attorney’s Office and on July 22, 2013, the defendant was arrested.”
Procedural History
       As noted, on June 11, 2013, an amended felony complaint was filed against
defendant in the Superior Court of Tulare County, charging him with count I, felony
evading an officer while operating a motor vehicle with a willful and wanton disregard
for the safety of others (Veh. Code, § 2800.2, subd. (a)); and count II, misdemeanor


       1 The following facts are from the probation report, which the parties stipulated to
as the factual basis for defendant’s plea.

                                              2.
resisting a peace officer (Pen. Code, § 148, subd. (a)(1)), with one prior prison term
enhancement (Pen. Code, § 667.5, subd. (b)).
       On March 20, 2014, defendant pleaded no contest to count I and admitted the
enhancement pursuant to a negotiated disposition, that count II would be dismissed and
the enhancement would be stricken, for an indicated lower term of 16 months.
       On June 2, 2014, the court dismissed the prior prison term enhancement,
sentenced defendant to 16 months, and revoked defendant’s driving privilege (Veh. Code,
§ 13357).
       On June 23, 2014, defendant filed a timely notice of appeal; he did not seek or
obtain a certificate of probable cause.
                                      DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on November 4, 2014, we
invited defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                             3.